 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe preventive purposesof the Actwill be thwarted unless the recommendationsare coextensive with the threat contained in violations of theAct hereinfound.Itwill therefore be recommended that the Respondent cease and desist from infringingin any manner upon the employees'rights guaranteed in Section7 of the Act.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Nylon Molded ProductsCorp.,Garrettsville,Ohio,isengaged in commercewithin the meaning ofthe Act ina manner which meets the jurisdictional standardsset up by the Board.2. InternationalAssociation ofMachinists,AFL-CIO,isa labor organizationwithin the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of LeatriceJoy Kane, Arlene Williams, and Kellan Martin,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) ofthe Act.4.By such discrimination and by interfering with,restraining,and coercing em-ployees in the exercise of the rights guaranteed in Section7 of the Act,the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.5.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Linn Mills CompanyandUnited Textile Workers of America,AFL-CIO.'Cases Nos. 11-CA-821 and 11-RC-690. July 11, 1956DECISION AND ORDEROn October 17, 1955, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlaborpracticesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediateReport attached hereto.The Trial Examineralso found,that the Respondent had not engaged in certain other alleged unfairlabor practices and recommended that the complaint be dismissedwith respect thereto.He further recommended that the electionheld on December 17, 1954, in Case No. 11-RC-690, be set aside.Thereafter the Respondent and the General Counsel filed exceptionsto the Intermediate Report, and the Respondent filed a brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thesecases, andhereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner, to the extent that they are consistentherewith :'As the AFL and CIO havemerged,we are amending the designation of the Union'saffiliation accordingly.116 NLRB No. 20. LINN MILLS COMPANY1.We agree with the Trial Examiner that on September 10, 1954,the Respondent discriminatorily discharged Corbett J. Tucker inviolation of Section 8 (a) (3) and (1) of the Act. In arriving at thisconclusion, however, we rely solely upon the following facts, as es-tablished by the record and found by the Trial Examiner :Beginning in August 1954, some of the Respondent's employees atits Concord and Landis, North Carolina, cotton yarn manufacturingplants became interested in organizing a union.Corbett Tucker, acarding machine tender at the Concord plant, was actively engagedin the union campaign.He obtained cards, literature, and buttonsfrom the Union and distributed them to a number of employees.Over 70 of the 100 employees at Concord signed cards which werereturned to Tucker, who signed up a few employees himself and re-turned all such cards to the union representative.Tucker joined theUnion, attended practically all its meetings, and wore his union but-ton around the plant.That the Respondent had knowledge ofTucker's union activity is clear from Plant Superintendent Taylor'sadmission that he heard a rumor that there were certain people in theplant working for the Union and Tucker was one of them, and thetestimony of Sectionman E. E. Starnes, Tucker's immediate super-visor, that Tucker gave him a union card and he had seen Tuckerwear a union button.In September 1954, Tucker was responsible for operating 211/2carding machines.The chief function of each carding machine wasto convert a wide, flat mat of dirty cotton into a thin strand or "rov-ing" or clean cotton which, as it was produced, fell as a continuousrope into a can.When the cans of all the machines were full, it wasTucker's job to break each roving, remove the full cans, and replacethem with empty cans-a process referred to as "doffing."He wasalso required to strip each machine regularly, which involved breakingthe roving, shutting off the machine and removing the dirt which ithad accumulated in cleaning the cotton, and starting the machine upagain.The roving produced immediately after stripping was thin,,and it was necessary for Tucker, as the card tender, to wait until itreached "acceptable" thickness and then piece it together with theroving in the can. If the card tender pieced up too soon, while thenew roving was still thin, or if the carding machine operated im-perfectly, a defect, or "singling," was created in the roving.Al-though the plant superintendent and sectionmen had cautioned thecard tenders, including Tucker, against creating singlings, no suchmistake had ever been attributed to Tucker. Indeed, during the 4years he had worked at Concord, no fault had been found with hiswork.On the contrary, the Respondent often used him, as one of itsmost experienced card tenders, to instruct new employees.Never-405448-57-vol 116-8 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheless, on September 9, 1954, Sectionman Poe told Tucker that theRespondent was seeking an excuse to discharge him.The testimony of Tucker and Plant Superintendent Taylor is insubstantial agreement as to the events of the following morning,September 10, with one crucial exception.They both testified thaton the morning of September 10, Tucker doffed the cans under allthe machines at 9 o'clock.He then began to strip the odd-numberedmachines, starting with card No. 1.He had stripped 4 or 5 of theodd-numbered cards when Taylor approached, pulled the roving canfrom under a card, and weighed a strip of roving from the can. Theroving weighed too light, indicating that a singling had been made.Taylor thereupon discharged Tucker for allegedly piecing up theroving too soon after the machine had been stripped.The only substantial disagreement between the testimony of Taylorand Tucker was whether Taylor pulled the can containing the sin-gling from under card No. 3, as Taylor testified, or card No. 2, asTucker testified. If the can came from under card No. 3, the singlingwas presumably caused by Tucker's piecing up too soon, because hehad just finished stripping that card. If, on the other hand, the cancame from under card No. 2, the singling could not have been causedby Tucker, because he had not pieced up the roving of the No. 2 card,or any of the even-numbered cards, since the cans had been doffed at9 o'clock.The Trial Examiner credited Tucker's testimony on thisissue, and we perceive no basis in the record for overruling his credi-bility finding.We therefore find, in agreement with the Trial Exam-iner, that the singling for which Tucker was discharged appeared inthe roving from card No. 2 and therefore, as Taylor must have known,could not have been caused by Tucker, but apparently was causedby a mechanical defect in the No. 2 card, which had previously beenreported defective, but which the fixer had been unable to repair.Tucker was nevertheless abruptly discharged for the first mistakeallegedly attributed to him, even though it was the Respondent'scustom to give several warnings and fines prior to discharge, whichcustom was followed in the case of other employees discharged afterTucker's departure.Accordingly, on the basis of the foregoing, and the Respondent'smanifest opposition to its employees' efforts to organize a union inthe plant, as shown by its violations of Section 8 (a) (1) set forthbelow, we find, in agreement with the Trial Examiner, that Tucker'sdischarge was motivated by his activities on behalf of the Union, andnot for the alleged reason that lie was responsible for defective work-nianship.22In view of the basis for our conclusion that Tucker'sdischaige was discriminatory,we deem it unnecessary to, and therefore do not,pass on the Respondent's contention thatthe following findings and conclusions of the Trial Examiner were erroneous,as they are LINN MILLS COMPANY992.We also agree with the Trial Examiner that by the followingconduct, as more fully set forth in the Intermediate Report, theRespondent independently violated Section 8 (a) (1) of the Act:(a)Sectionman Robert Beaver's statement to employee Cannadythat "the mill company would shut down before they Would recognizethe Union." 9(b)Plant Superintendent Taylor's statement to employee Creswellthat, if the Union got in, the Respondent would reduce the numberof doffers from 2 to 1 because that was union rules; and that Taylordid not think the Union was good for the employees.(c)Sectionman James Lynch's statement to employee Waltersthat the workload would be harder and they would work the em-ployees to death if the Union got in.(d) Sectionman E. E. Starnes' statement to employee Whitleythat "I would like for you to vote against that union . . . becauseyou have a job now, but after the election if the union gets in hereyou won't have one because ... Where the union has went ... thepeople was out of work" and "this mill was small and it would shutflown if the union got in there."(e)Sectionman Blackwelder's interrogation of employee Whitleyand Sectionman Berryhill's interrogation of employee Atwell as tohow they were going to vote, in the context of the other unfair laborpractices found herein.4(f)Superintendent Taylor's statement to employee Atwell that"if the Union gotin ... wemightbe out ofa job," referring to an-other plant which had laid off employees and partly shut down afterit had become unionized.(g)Superintendent Taylor's statement to employee Creswell that,if he actedas a unionobserver in the election, he would not be ableto buy'himself another job in the State of North Carolina for $6,729; sand his statement to employee Linker that, if she actedas a unionobserver, it would be the dearest money she ever made.(h)The Respondent's sponsorship of the antiunion petitions,which were circulated among its employees for their signatures andthen posted, with the signatures, on plant bulletin boards.not material to the ultimateconclusion herein : ThatSuperintendent Taylor admittedaeemg Tucker wear a union button, thatnoneof the supervisors were able to testify asto the weight of an acceptable roving; that the Respondent was not engaged in a qualitydrive , that Taylor's testimonyof finding singlings "deeper in the cans"fits card No. 2 ;thatno supervisorever instructedthe card tenders to run the machines 2 to 21/minutesbefore piecing up ; that noteven the supervisors claimed tohave timed thepiecing upoperation ; and that theRespondent had knowledge of Tucker's "leadership"in the Union.3 On the basisof Cannady'suncontradicted testimony,we find, contrary to the Re-spondent's contention,that Beaverwas a supervisor.*Blue Flash Express,Inc.,109 NLRB 591.6We base thisfinding onthe testimony of employees Creswell and Sechler, and on thatof J. P Lipe,president of the Respondent,who testifiedthat Tayloradmitted the state-ment to himForthe reasons stated by the Trial Examiner, we rejectTaylor'sconten-tion thathe was joking when he made these remarks to Creswell and Linker. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD(i)Sectionman Poe's statement to employee Myrtle Tucker thatthe Respondent intended to keep the December 11, 1954, union meet-ing under surveillance.3.We further find, as did the Trial Examiner, that the Respondentviolated Section 8 (a) (1) by keeping the union meeting of November20, 1954, under surveillance.In reaching this conclusion, however,we rely only oii the wide publicity given by union handbills to thefact that the Union's meetings were held at the union hall on Highway29 on Saturday afternoons, and the fact that Sectionman Albert Free-man and his wife sat in his car across the highway in front of the unionhall,where they had a clear view of the entrance to the hall, for 2periods of time totaling at least 30 or 35 minutes immediately priorto and during the time the union meeting took place on Saturdayafternoon, November 20, 1954. In view of these facts, we reject, asdid the Trial Examiner, the contention that the Freemans were en-gaged solely in making a short grocery list and purchasing 5 or 6 itemsat a nearby grocery store.'4. In substantial agreement with the Trial Examiner, we find thatby the unlawful conduct described in paragraphs numbered 2 (d),(e), (f), (g), (h), and (i) above, all of which occurred during theperiod between the execution of the election agreement and the elec-tion, the Respondent interfered with the election in Case No. 11-RC-690.We shall therefore set the election aside.ORDERUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Linn MillsCompany, Concord and Landis, North Carolina, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Textile Workers of Amer-ica,AFL-CIO, or any other labor organization of its employees, bydischarging them or in any other manner discriminating in regard totheir hire or tenure of employment or any other term or condition ofemployment.(b)Polling or interrogating employees concerning their unionaffiliations, sympathies, or activities; threatening employees with anincreased workload, loss of employment, or the closing down of theplant if the Union should be voted into the plant; threatening toWe find it unnecessary to pass upon-the Trial Examiner's findings that the Respondent'shigher ranking supervisory officers' alleged instructions to lower rankm,ng supervisors tointerrogate and threaten employees also violated Section 8(a) (1), as such additionalfindings would be merely cumulative and would not enlarge the scope of the Order herein. LINN' MILLS COMPANY101blacklist employees for actingas union' observers at Board-conductedelections; keeping or threatening to keep meetings of the Union undersurveillance.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, or to join or assist United Textile Workers ofAmerica, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activity for the purpose of collectivebargainingor mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a con-dition of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Corbett J. Tucker immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and make him whole,in the manner set forth in the section of the Intermediate Report en-titled "The Remedy," for any loss of pay he may have suffered byreason of the Respondent's discrimination against him.(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-se-curity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue and the right of employment under the terms of this Order.(c)Post in conspicuous places at the Respondent's plants in Con-cord and Landis, North Carolina, includingall places where noticesto employees are customarily posted, copies of the notice attachedhereto marked "Appendix A."' Copiesof said notice, to be furnishedby theRegionalDirector for the Eleventh Region, shall,after be-ing duly signed by the Respondent's representative, be posted by it,as aforesaid,immediately upon receipt thereof and maintained forat least sixty (60) consecutive days thereafter.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by other material.(d)Notify the aforesaid Regional Director in writing, withinten (10) days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint in Case No. 11-CA-821be, and it hereby is, dismissedinsofar asit alleges that the Respondentviolated the Act exceptas found herein.9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the election held on December 17, 1954,in Case No. 11-RC-690 be, and it hereby is, set aside, and that suchproceeding be, and it hereby is, remanded to the Regional Directorfor the Eleventh Region for the purpose of conducting a new electionat such time as he deems that circumstances permit the free choiceof a bargaining representative.CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employeesthat :WE WILL NOT discourage membership in United Textile Work-ers of America, AFL-CIO, or any other labor organization ofour employees, by discharging them or in any other manner dis-criminating in regard to their hire or tenure of employment orany other term or condition of employment.WE WILL NOT poll or interrogate our employees concerningtheir union affiliations, sympathies, or activities.WE WILL NOT threaten employees with an increased workload,loss of employment, or the closing down of the plant if UnitedTextileWorkers of America, AFL-CIO, or any other labororganizations, is voted into the plant.WE WILL NOT threaten to blacklist employees for acting asunion observers at elections conducted by the National LaborRelations Board.WE WILL NOT keep or threaten to keep meetings or otheractivities ofUnited TextileWorkers of America, AFL-CIO,or any other labor organization, under surveillance.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, or to join or assistUnited Textile Workers of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing. and to engage in other concerted ac-tivities for the purpose of collective bargaining or mutual aidor protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agree- LINN MILLS COMPANY1-03ment requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of theAct.WE WILL offer to Corbett J. Tucker immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andwill make him whole for any loss of pay he may have sufferedas a result of our discrimination against him.All ouremployees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employ-ment becauseof membership in, or activities on behalf of, any suchlabor organization.LINN MILLSCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed on December 23, 1954,and thereafter amended, byUnited TextileWorkers of America,AFL, herein called the Union,the GeneralCounsel of the National Labor Relations Board,herein called the General Counsel'and the Board,respectively,by the Regional Director for the Eleventh Region(Winston-Salem,North Carolina),issued its complaint dated April 25, 1955, againstLinn Mills Company,2herein called the Respondent,alleging in substance that theRespondent:(1)By various enumerated acts and statements had interfered with,restrained,and coerced its employees; and (2)dischargedCorbett J. Tucker 3because of his membership in and activities on behalf of the Union,thereby engagingin unfair labor practices affecting commerce within the meaning of Section 8 (a) (1)and (3)and Section 2 (6) and(7) of the Labor Management Relations Act, 1947,61 Stat. 136,herein called the Act.Copies of the complaint,the charge andamended charge, and the notice of hearing were duly served upon the Respondentand the Union.The Respondent duly filed its answer wherein it admitted certain allegations ofthe complaint but denied the commission of any unfair labor practices.Pursuant to notice a hearing was held from July 19 to 22, 1955, inclusive, atSalisbury,North Carolina, before the duly designated Trial Examiner.The GeneralCounsel and the Respondent were represented at the hearing by counsel and theUnion by a representative.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was affordedall parties.The time for filing briefs was extended to September 12, 1955, whenbriefs were received from both the General Counsel and the Respondent.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:IThis term specifically includes the counsel appearing for the General Counsel at thehearing.2By order of the Board Cases Nos.11-CA-821 and 11-RC-690 were consolidatedfor hearing.3 This name was misspelled in the complaint where it read"Corbitt." 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTLinn Mills Company is now, and has been at all times material herein, a corpora-tion existing under and by virtue of the laws of the State of North Carolina withitsprincipal office and place of business located at Landis, North Carolina, andmaintaining plants in Landis and Concord, North Carolina, engaged in the manufac-ture and processing of cotton yarn.The Respondent, in the course and conduct ofitsbusiness operations at its Landis and Concord plants, during the calendar year1953, which period is representative of all times material herein, sold and shippedfinished products valued in excess of $150,000 directly to points located outsidethe State of North Carolina.The Respondent concedes, and the Trial Examiner finds, that the Respondent isengaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited TextileWorkers of America, AFL, is a labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Discharge of Corbett Tucker1.The factsDuring the spring of 1954 the Respondent reduced the wage rate of all its employeesby means of continual reductions to small individual groups of employees over aconsiderable period of time.For instance, Corbett Tucker was suddenly told oneMonday morning that his rate had been cut from $1.25 to $1.125 per hour. In thisway the Respondent succeeded in effecting these pay reductions prior to the July1954 vacation period at the Concord and Landis plants. Just prior to the vacationperiod the Respondent also announced at both plants that, due to a business reces-sion, it was reducing the employees' vacation pay from the customary 2 percent ofthe individual employee's annual earnings to 1 percent thereof.This last was ablanket announcement affecting all of Respondent's employees at Concord and atLandis.These unilateral wage reductions caused such unrest and dissatisfaction amongthe employees that, upon the resumption of the plant operations after the vacationperiod, there was considerable talk of striking among the employees.When he wasapproached upon this possibility, Tucker refused to engage in a strike but suggestedthe advisability of joining a union for protection.The group appointed Tucker toapproach the Union and to obtain the necessary membership authorization cardsand other organizing paraphernalia.Tucker promptly secured a batch of union membership authorization cards fromBusiness Agent Joe Pedigo at the union hall which he distributed to a numberof fellow employees throughout the Concord plant.Tucker and his lieutenants thensolicited employees to join the Union so successfully that within a matter of a fewdays 70 out of 100 employees had executed such cards. The signed applicationcards were returned to Tucker who delivered them to Pedigo at the union hall as hedid with a few other such cards obtained subsequently.Likewise Tucker securedfrom Pedigo and distributed to his fellow employees union buttons for the em-ployees.Soon thereafter Joe Pedigo began holding union meetings either separately inrooms near either the Landis or Concord plants or at joint meetings held at theunion hall on Highway 29 just outside of the town of Landis.Tucker joined theUnion at its first meeting in August sand occasionally wore his union button aroundthe Concord plant, a fact noted by Overseer Frank Taylor and E. E. Starnes, thesectionman over Tucker in the cardroom 4There can be no question, and theTrial Examiner so finds, but that Tucker was the leading spirit in the effort toorganize the employees at Concord.At this time Tucker was a carding machine tender, or card hand, as he had beenthroughout his whole 4 years of employment with Respondent which included thewhole period Respondent had operated the Concord plant.During this 4-year pe-riod of employment the Respondent had never criticized Tucker's work but, on the6 Thisfinding is based uponan admission to that effect made by Taylorand not deniedby him or by any of theother personspresent at the time theadmission was made. LINN MILLS COMPANY105contrary, had made use of his admitted competence by having him instruct newand inexperienced card hands.Among those whom Tucker had instructed wasemployee Sechler who at this time was the other card hand on Tucker's shift.Although the Respondent changed the duties of the card hands from time to timeboth before and after September 10, 1954, the date of the discharge of Tucker, forthe 6-month period prior to September 10, Tucker and Sechler together had tendedthe 43 carding machines on the day shift doing everything in regard to these machinesexcept fixing them. In other words their duties were both to doff and to strip 211/2cards each.The carding operation is the first mechanical operation in converting a mass ofrelatively dirty cotton into a thread of cotton.The cottonentersthe carding machinein the form of a relatively flat mat or "lap" of cotton still containing some foreignmatter and emerges from this machine in the form of one continuous "roving" or"sliver" of clean white cotton which looks like a long rope without strands about asthick as one's thumb as it falls from the machine into large cans or receptacles."Doff-ing" is that operation performed at Respondent's plant every 11/2 hours whereby thecard tenders remove the full cans of roving by pulling the full can from under themachine, thereby breaking the roving, and inserting an empty can or receptacleinto which the roving thereafter falls."Stripping" is that operation performed at theRespondent's plant every 2 hours whereby the card tenderstopsthe operation of thecarding machine, prevents the lap from entering the machine, and then, after the cottonfibre has practically been removed from the card, removes the foreign matter fromthe machine by use of a suction pump operation. In addition stripping also includesputting the machine back into operation after the cleaning by starting the lap feedinginto the machine again.After the lap has started feeding into the machine, it takes ashort period of time for the roving emerging from the other side of the machine toattain thesameweight and size it had been prior to the stripping.When thisroving achieves an "acceptable" size and weight, the operator attaches the end ofthe roving coming from the machine with the end of the roving already depositedin the can by gentlyrollingthe two ends together between his hands so as tojointhe ends together.This last operation is knownas "tyingup the ends" or"piecing up."Once the carding machine gets into full operation after having been strippeditmechanically regulates both the weight and the size of the roving produced.How-ever immediately after a machine has been stripped, the roving first emerges almost asa film of cotton, very small and very light in weight. It takes a period of operationbefore the roving coming from the machine attains full size and weight.Althoughitwould seem that this period would already be known with certainty, or could easilyand definitely be ascertained, the testimony in regard thereto was both uncertainand indefinite,as wellas conflicting, even though it all was produced by the Respond-ent.The Respondent'switnessesvariously estimated the machine'srunning timefrom itscommencementafter stripping to the time the roving attained full size andweight to be 5 or 6 minutes depending upon which of the Respondent's supervisors onechose to believe.Nor could these supervisors do more than guess or "estimate" howlight in weight the roving would be at certain periods during this buildup.All witnesses, both those for the General Counsel and those for the Respondent,agreed that the Respondent did not require the card tender to wait after stripping untilthe new roving had attained full size and weight beforejoiningup the ends. In otherwords sometime priorto the timethe roving attained its full size and weight, there is apoint where the new roving has become what the Respondentcalls an"acceptable sizeand weight" so that it may then be tied to the old roving.Obviously, as the rovinghas not obtained its fullsizeand weight even when this "acceptable" point is reached,there is bound to be a difference in the size and the weight of the roving where thenew is joinedto the old, i. e., where the full weight roving produced prior to the strip-ping is joined to the new roving of lesser but "acceptable" size and weight.5As this case will be intimately connected with what is called in the trade a"singling,"itwill be well at this point to define what that termsignifies.A singlingwas defined at the hearing as "any stock which is on the light side of the correctweight."Everytime then the Respondent permitted its card hands to tie up the fullweight roving made prior to the stripping with "acceptable" roving made after thestripping but before the latter had attained its full weight, technicallya singling wasmade.Singlings are important because they create lightweight yarn and, therefore,"seconds."Singlingscan be created both by mechanical defects in the cardingmachines and by human errors in piecing up too soon during the carding operation5None of the supervisors were able to testify as to the weight of the roving at thetime it had reached this "acceptable" stage. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDas wellas duringnumerousof the operations subsequent to carding but before thecotton finally reaches its final merchantable form which in this case was spooledthread.Following the annual July plant vacation Respondent commenced what was de-scribed in the testimony as a strict and stringent "quality drive," i. e., an effort toimprove the quality of its merchandise, as a result of a letter dated August 2, 1954,received from L. P. Muller & Co., Respondent's sales agent, in which Muller made thefollowing comments:Of course during the war the quality standards were debased.What wor-riesme now is that the Linn yarn having deteriorated at that time, particularly withrespect to cleanliness and uniformity of spinning, has not come back to its formerprestige quality, but continues to show the effects of careless and indifferentworkmanship that results in poor winding, mixed yarn and uneven spinning, whichindicates a lack of pride in workmanship.We do not claim to be an experton spinningand there must be some seasonswhen you cannot get the full bodied, creamy cotton that makes the best resultsfor yarn to be knitted into underwear.However, the complaints have not beenon this score, but chiefly on uneven, slubby spinning and careless winding.We know you have plenty of troubles these days and we do not want to add tothem, but presume to suggest you and Mr. Dry might start a program in a quietway of investigating the shortcomings in your plant... .According to Assistant Superintendent Lane C. Drye, President Frank Lipe showedMuller's letter to him about August 6 with the threat that unless the conditions men-tioned improved, Drye, had better seek another position.Promptly thereafter thisadmonition and threat were repeated through appropriate supervisory channels fromDrye to the overseers to the sectionmen and finally to every hand employed by theRespondent including the card tenders among the rest.These were group meetings at-which the higher supervisors sought improvement in the quality of the Respondent'sproduct.Despite the contention of the Respondent in its, brief that Tucker was"repeatedly and specifically warned and instructed" during these meetings of thecard tender groups that he should wait 2-21/z minutes before tying up the ends afterstripping, it is clear, and the Trial Examiner finds, that Tucker was not specifically,personally, or individually warned or criticized during thesemeetingsor at any othertimeby the Respondent or its supervisors.At these groupmeetingsthe supervisorsdid warn the group against tying up the ends too soon.The Trial Examiner findsin accordance with Overseer Taylor's admission that Tucker had "never given theCompany any trouble" prior to September 10, 1954.Furthermore, the Trial Examiner finds in accord with Assistant SuperintendentDrye's testimony that there was little, if any, difference between this so-called "qualitydrive" of August 1954 and the Respondent's continual daily struggle to improve thequality of its product.At this time the Respondent was holding meetings of its supervisors at both theConcord and Landis plants.Weeklymeetingsof the supervisors were held separatelyat Landis and at Concord over which the plant overseers presided.Monthly meet-ings were held for supervisors from both plants at the Concord school at which Presi-dent Lipe and Superintendent Drye presided and spoke. It is undenied that, whilethese meetings were for the general purpose of discussing plant production problems,at the time the union drive commenced the speakers began talking to the supervisorsregarding the Union and instructed them to talk to the hands to get them to voteagainst the Union, by telling them that if a union came into the plant, the workloadwould be doubled.They were also instructed to report any union talk to the over-seersIn fact Drye instructed Sectionman Poe to find out all those who belonged tothe Union and to find out how they felt about the Union.As will be noted hereinafterthese instructions were followed by the sectionmen.On September 9 Sectionman Poe, whose wife was active in the Union, reported toTucker that he, Poe, had heard a conversation between Overseer Taylor and Sec-tionman E. E. Starnes during the course of which Taylor stated, "We had better letTucker go," and "we will get something to let him go for."Tucker answered: "Ihave been watching out because I have been watched for some time."On September 10, Tucker and Sechler began their work as usual with the 7 a. in.shift.At 7 Sechler stripped his odd-numbered carding machines and then signaled,as wasthe practice, to Tucker who proceeded to strip his odd-numbered cards.At7:30 they were scheduled to, and did, doff after which Sechler stripped his even-numbered cards, and signaled again to Tucker who then completed the operation LINN MILLS COMPANY107by stripping his even-numbered machines.The approved method of performingthis stripping operation requires the card tender to be working on six cards at onetime.First, two cards are taken out of operation and cleaned by means of a vacuumpump.After cleaning, these 2 cards are started back into operation at which timethe card tender starts the next 2 cards stripping.After the second pair of cardshave been taken out of operation and the cleaning process begun, the card tenderstarts the new pair of cards to stripping and returns to the first pair which hadpreviously been started back into operation where he ties up the ends when ready.As scheduled, at 9 a. m. Sechler and Tucker doffed out their cans and then, afterSechler had stripped his odd-numbered cards, Tucker began stripping his odd-numbered cards.He was in the midst of tying up the ends of either card 5 or 7when Taylor came up, stopped a machine, pulled some roving out of the can, andthen called Sectionman E. E. Starnes and employee Sechler along with Tucker.Employee Lambert and 1 or 2 other employees also came up. In the presence ofthe above-named employees Taylor pulled a can out saying, "Let's go weigh thisone" and then proceeded to a nearby weighing machine where he weighed the so-called "singling" as well as another piece of roving.After Taylor wrote somenumbers on a piece of paper, he announced to Tucker, "That is all for you." 6It was about 9:30 a. in. at the time of the discharge.Taylor turned and went to the office and returned in a few minutes with a layoffslipmarked for payment up to 10 a. in. In response to Tucker's question Taylortold him that his discharge slip would be marked "work unsatisfactory."As Tucker'turned to leave, Taylor said: "Tucker, I think as much of you as I ever did, I amnot mad at you but . . . there is a lot more of them around here that I got to letgoI got my job to look out for, you know that." Tucker has never sinceworked for the Respondent.There seems to be little, if any, disagreement among the witnesses as to theabove facts.2.ConclusionsAlthough all the witnesses seem in general agreement with the facts found above,Taylor and Tucker were in complete disagreement as to whether Taylor pulledthe can containing the alleged singling in question from under card number 2 asTucker testified, or from under card number 3 as Taylor testified.For reasonswhich will be explained hereinafter the Trial Examiner believes the testimony of'Tucker that the singling came from the can under card number 2.However, underthe facts existing here the Trial Examiner does not believe it makes much, if any,difference to the ultimate decision in this case from which can the alleged singling came.Taylor's testimony as to his actions on September 10 are important.He testifiedthat he came into Tucker's row of cards at "approximately card no. 4 or 5, rightin that neighborhood, I don't remember exactly the number but it was right inthat neighborhood."Taylor testified that as he walked back towards the number1card, Tucker was piecing up the ends, that he, Taylor, saw two singlings in thecans before he reached the can from which the roving was taken for weighing andbefore he called Tucker to him.At the time Taylor called Tucker, Taylor testifiedthat he "imagined" that Tucker was "3 or 4 cards" down from the number 3 cardatwhich Taylor was thenstandingand further that "I could see that no. 9 wasstripping from where I was standing but I could not say absolutely positively, if hewas following the schedule which I presume he was he had no. 11 on too."On this point Tucker was positive that he had previously tied up the ends onnumbers 1 and 3 and was then engaged in tying up the ends of either number 5 ornumber 7 when Taylor called to him.Taylor's own description of his activities during his direct examination was asfollows:... so I went over to the line where Mr. Tucker's stripping was and I seenone singlingon a bad 7 card. I walked down the cards and a little furtherdownI seenanother one, and I looked down the line to see who was doing thestripping and where the operator was, and I observed Mr. Tucker there, so Icalled him to me and we walked down and took the can from under the card,0A] though Taylor testified that he still had the paper with the figures on it as well asthe so-called "singling," neither article was produced at the hearing.Taylor did testifythat the singling weighed "just a fraction over half" as much as it should have weighed.None of the other witnesses testified as to the singling's weight as, with a possible excep-tion of Starnes, none of them understood the weighing machineThis would seem to be an error in transcription. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDand I showed him it was a singling, and I set that one back and went downthe line further to'another one,and from card no. 3, and I said,"let's go weighthis one," and I called Mr. Starnes and Mr. Sechler who was working at thatparticular time, and we went over and weighed this particular card sliver, andI found it to be just about half the weight it should be, and I told Mr. Tuckerdue to the previous warning this would have to be all.In addition Taylor testified further on direct:Q. Now did you witness the removal of any singling from any cans otherthan the can under no. 3?A. Yes, we found about 4 more after that, and we let a few of them get awaybecause they were too deep in the cans, we looked and I imagine we couldhave found more than 4 but I will say 4, I am not positive how many Mr.Hunnicut [who relieved Tucker after Tucker's discharge] 8 did but I was therewhen we did find 4 other singlings that were on the light side and we tookthem out of the work.Q. I believe he [Tucker] testified that he stripped out on no. 1 and 3, and 5and 7, do you recall which cards you examined?A. It was possibly 5 and 3, I don't remember whether I went down to I or not.Thus, according to his own direct testimony, Taylor personally spotted either2 or 3singlings in his walk from card number 5 to card number2-Taylor wasuncertain that he even got to card number 1-and thereafter located at least 4 addi-tional singlings which,of course,may have included singlings found among anyof the 213h cards which Tucker tended. In addition to these 6 or 7 singlings whichTaylor personally found there were an indeterminate number of other singlingsallegedly found by Hunnicut "deeper in the cans."Obviously if Taylor is to be believed, Tucker's work was so bad that he shouldhave been immediately severed from employment-despite his record of 4 years'employment with Respondent without criticism and without"giving the Respondentany trouble."The trouble is that Taylor's testimony not only sounds exaggerated but is demon-strably erroneous.The last time the machines had been stripped prior to the 9 a. m.stripping was at 7:30 a. in.The cans had been doffed at 9 a.m. so that all theroving in the cans except those under cards numbers 1, 3, 5, and possibly 7, wasroving whose size and weight had been exclusively mechanically controlled at alltimes for over an hour prior to the last doffing at 9 a. in.Thus any singlings found"deeper in the cans" must have been mechanically caused by mechanical defects ofthe machines because with the exception of the four cards enumerated above, Tuckerhad not touched them and so could not have caused a singling.Although Taylorpurported to spot 6 or 7 singlings at the time of the discharge, Tucker had onlystripped and tied up the ends at 4 machines at the most:numbers 1, 3, 5, and 7.Furthermore Taylor had not looked at the roving from card number 1-and prob-ably not from card number 7.Hence Taylor purported to find 6 or 7 singlingswhen, as a matter of fact, Tucker could at the most have created only 3, assumingthe worst possible workmanship.As so succinctly phrased in the General Counsel's brief, Taylor had "goofed."Taylor had either forgotten that the cans were doffed at 9 a. m. or he erroneouslybelieved that Tucker had completed the stripping of all his odd cards and was thenengaged on the even-numbered cards.Assuming the worst possible workmanship by Tucker, it is possible that he createdfour singlingsby tyingup the ends too soon at cards numbered 1, 3, 5, and possibly 7,if he had in fact tied up the ends at this last numbered machine. But, it is clearfrom Taylor's own testimony that he never reached card number 1 and that he didnot go past the cards Tucker was then working on, i. e. 5 and 7.That, of course,means thatTaylor foundhis initial2 or 3singlings at machines numbered 2, 3,and 4, but of these, the only one where Tucker had pieced up since the 9 a. in. doffwas number 3.Yet Taylor purported to find either 2 or 3 singlings among thesemachines.It is, of course, conceivable that a workman who had never before made a singlesingling during his 4 years of employment as a card hand and who,in that sameperiod of employment, had never "given Respondent any trouble," could suddenlybegin to tie up too soon and create singlings,but in this instance the facts conclusivelyg Respondent failed to call Hunnicutas a witnessalthoughhe was not shown to beunavailable althoughno longeremployed by theRespondent. LINN MILLS COMPANY109show that he could physically have only made 4 singlings at the most-not the 6 or 7Taylor purported to find-nor could he have been responsible for the uncountednumber of other singlings supposedly found "deeper in the cans" as Taylor inferredfor any such had to be exclusively due to defective machines because of the doffat 9 a. m.Obviously the testimony of Taylor cannot be credited.If Tucker's testimony is correct that the so-called singling came from number 2,then that singling had to be mechanically caused because the ends had not been tiedup on that machine since the 7:30 stripping so that every bit of roving in the number 2can which Taylor saw was mechanically controlled.Furthermore it is undeniedthat both Tucker and Wagner, the card tender on the previous shift who was relievedby Tucker, had reported card number 2 to be mechanically defective to their in-dividual sectionmen over a period of 2 weeks or more.When Tucker reported thismechanical defect, it is also undemed that fixer and Sectionman E. E. Starnes hadreplied: "I can't fix the damn thing and you know it."Wagner testified withoutcontradiction that card number 2 was still mechanically defective during the shiftjust preceding Tucker's on September 10.The Respondent itself produced testimonythat between 11 a. in. and 1 p. in. on September 10 a card among those which Tuckertended was in fact shut down.This testimony was given by a witness who testifiedthat the down card was number 3-but his testimony further revealed that shortlyprior to the hearing he had been reminded that the down card was card number 3by both Taylor and E. E. Starnes.This witness impressed the Trial Examiner asbeing more anxious to satisfy his supervisors with his testimony than restrict himselfto telling nothing but the truth.Taylor also testified that the number 3 machinewas shut down for testing for mechanical defects immediately after the dischargebut was proved to be mechanically perfect.But Taylor's testimony shows that he was walking away from where Tucker hadbeen working on cards numbers 5 and 7 when he was locating these numeroussinglings.His testimony shows that the singling actually weighed came from the lastcan he inspected in that direction.But Taylor did not believe that he ever reachedcard number 1.His description,therefore,fits the can under card number 2.FurthermoreTaylor's testimony of finding singlings"deeper in the cans" also fitscard number 2 for it was never denied that card number 2 was mechanically defec-tive and had been so reported.As noted due to the doff at 9 a. m. singlings couldhave gotten"deeper in the cans" only through mechanical defects.Therefore the Trial Examiner is convinced and finds that the singling involvedhere came from the can under card number 2 as Tucker testified. It is, of course,possible that, contrary to Taylor's testimony, card number 3 was actually found tobe defective also.Respondent's brief argues"Tucker was subject to discharge for failing to followinstructions on proper procedure,"instructionswhich purported to include ordersthat card tenders must allow the cards to "run from 2-2i minutes" before piecingup the ends after stripping.The evidence is clear that no supervisor ever instructedthe card tenders to allow the machines to run from 2-2i minutes after strippingbefore piecing up the ends.Not onlywere watches not standard equipment forcard tenders but also the Respondent's supervisory staff itself was undecided as tothe length of time a machine had to run before the roving reached what it choseto call an "acceptable weight."The time lapse necessary for a machine to reach"acceptable weight"was variously estimated by Respondent'sown supervisors asbeing from 2 to 3 minutes.E. E. Starnes,the supervisor over Tucker,estimated therequired operating time to be from2ifito 3 minutes, an estimation allegedly basedon the timing of such operations made subsequent to the dischargeof Tucker.Thesupervisors themselves were so unsure of the time required as to make it clear thatno time certain was, or could have been, specified in their instructions to the cardhands.However it is also clear that the card hands were instructed to permitthe machines to operate until the roving coming from the recently stripped machinewas judged by the eyesight of the card tender to be of sufficient size and weight topiece up.It should also be noted here that not even the supervisors claimed to have timed theperiod necessary prior to the discharge of Tucker.But during the course of the hear-ing the Respondent's attorney experimented with timing the operation when the timelapse was variously timed, albeit with the same timepiece, at 2 minutes 4 seconds or 2minutes 14 seconds, depending upon which timekeeper one chose to believe.In addition to the above it was also clear from the testimony of the Respond-ent's overseer and superintendent that the time lag necessary for the roving toreach the"acceptable weight"varied in accordance with a number of variables, suchas how long the machine had been permitted to strip,-which would either lengthen 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDor shorten the time period necessary.Hence the only possible solution was toteach the card tenders to judge"acceptable weight"by eyesight.In the absenceof watches this would seem to be mandatory.Obviously with this discrepancy existing between the Respondent'sown super-visory staff and with their being no testimony of any time experiments having beenmade prior to the discharge of Tucker,itseems quite clear that no definite timelength could have been ordered by the Respondent's supervisors.Hence the TrialExaminer must credit the testimony of those card hands who tesitfied that thefirst time they ever heard of this 2-, 2i/z-, or 3-minute required wait was during thehearing and that they had always determined when the roving had reached an"acceptable weight"by eyesight.Thus it is clear that Tucker did not disobey thisalleged, but unproved, 2-, 2i/z-, or 3-minute"rule."Many of the General Counsel's witnesses who were or had been card tenders forthe Respondent testified that they estimated that they allowed a machine to operate40 seconds before tying up the ends.These were admittedly estimates and, fromthe descriptions of the duties these men performed during that estimated 40-second period,probably were pretty poor estimates.It is a well-known phenom-enon that among the very worst of the abilities of human beings is that of estimatingthe passage of time.Hence, if the Trial Examiner may be permitted a personalword here, it would be that, while the estimates of the supervisors of 2-3 minutesand the estimates of the card hands of from 40 seconds on up sound very far apart,there would be little, if any,real difference between the 2 groups in the time allowedto elapse in the actual performance of the operation.Hence this whole controversyover the time period would appear much more theoretical than real.Next the Respondent argues in its brief that Tucker was discharged as an integralpart of its so-called"quality program" which Respondent instituted immediatelyupon the receipt of the August 2 letter from L. P. Muller&Co., quoted above.Thatthis claim is unfounded is clear from the fact that the only 3 or 4 other employeeswhom the Respondent claimed to have fired as a part of this program were notdischarged until December 1954 or January or February 1955 which also indicatesthat this"quality program" was not as strict or stringent as the Respondent claimedat the hearing.FinallyRespondent'sbrief claims:"There was no evidence whatsoever thatRespondent's supervisors actually knew that Tucker was a union member."Ondirect examination Taylor testified as follows:Q. In order that the record may be clear,did the union membership activ-ities if any of Mr. Tucker play any part whatsover in your decision to termi-nate him?A. No, I can't say that it did because I did not even know that Mr. Tuckerwas active in the union membership until he said so on the stand here daybefore yesterday or yesterday,I did not even know that.But on cross-examination Taylor testified as follows:Q. You say that you did not know that Tucker was active at the time you dis-charged him? Is that what you testified to?A. I did not know it, I heard rumors but I did not know it personally.Q.When did you find out?A. Find out?Q. That he was active in the Union?A. AfterI let him go.Q. How long after?A. I don'tknow, a week or 10 days.And subsequently during that cross-examination Taylor testified:Q.When did you hear the rumors with respect to when he [Tucker] wasdischarged9A. I don't know,some 4 or 6 weeks before I would say,maybe not thatlong, I would not make or set an actual date.I had heard a rumor or twoand I did not pay any attention to it.TRIAL EXAMINER:If you are going to change the subject I would like toask a few questions here.What were those rumors about Mr. Tucker's unionactivity?A.Well, it was just mentioned that there were certain people in there work-ing for the Union and his name was one, that is about all I ever did hear.Furthermore in view of the instructions given to the sectionmen in the super-visors'meeting to find out how the hands felt about the Union and in view of the LINN MILLS COMPANY11undenied fact that early in August Tucker solicited Sectionman E. E. Starnes onbehalf of the Union, the Trial Examiner must find in line with Taylor's final ad-mission that as early as some 4-6weeks prior to September 10, 1954, the Re-spondent and Taylor knew that Tucker was one of the most, if not the most,activeemployee on behalf of the Union at the Respondent'sConcord plant.The General Counsel argues that the precipitous discharge of Tucker on Sep-tember 10 is added proof that the discharge was for discriminatory reasons and notbecause of the finding of any alleged singling.The evidence is clear that it was thepractice of the Respondent to warn an employee for bad work at least once or twiceprior to the time he was actually discharged for bad work.Taylor acknowledgedthese warnings were not affordedTucker.But he claimed that the institution of a"quality program"eliminated the prior warning custom.The facts are again tothe contrary of Taylor's testimony.The facts show that,as late as December1954 and January and February 1955, the Respondent was still warning employeesor fining them for the commission of bad work despite Taylor's testimony.Oneman whose discharge Respondent claimed to have resulted from this program wasadmittedly fired early in 1955 over an argument over the number and size ofthe fines which were being levied against him for poor workmanship.The qualityprogram did not eliminate the Respondent'scustom of individual warnings priorto discharge-except in the case of Tucker.In view of all the facts proved here:Respondent's knowledge of Tucker's leader-ship in the union campaign;the Respondent's antipathy to the union organizationalcampaign of which there will be moreinfra;the warning given Tucker on September9 prior to any possible commission of bad work on his part on September 10that Overseer Taylor was seeking some palpable excuse for which to dischargehim; the exaggerated,ifnot fabricated,account of Tucker'salleged poor work-manship as well as the many other unsupportable claims made by the Respond-ent in regard thereto,together with the unprecedented,and precipitous,nature ofthe discharge following so immediately upon the warning as to the Respondent'sintention,the Trial Examiner is convinced,and therefore,finds that the Respondentdischarged Corbett J. Tucker on September 10, 1954, because of his activitiesfor and on behalf of the Union and in order to discourage membership in thatUnion in violation of Section 8 (a) (3) of the Act.iB. Interference,restraint,and coercionAs a result of a consent-election agreement executedby the Unionand the Re-spondent on December2, 1954,the Board conducted an election among the em-ployees of the Respondent in the appropriate unitat Concordand Landis plants onDecember17, 1954,to determine whether the Union was to be the bargaining agentfor such employees.A majorityof the employees voted against such representa-tion by the Union.Thereafterthe Union duly filed objections to the election which,by order of the Board,havebeen consolidatedherewithfor hearing.In objections to election cases the present Board rule is that the Board will setaside elections and order the holding of a new electiononly forconduct occurringbetween the date of the execution of the consent-election agreement and the dateof the election which would prevent employees from freely expressing their will atthe secret election,the theorybeing that by executing a consent-election agreementthe Uniontherebyhas waived objection to any and all such conduct which oc-curred prior to the execution of the consent-election agreement.This section of the report will be divided as of December2, 1954,and onlythose actions occurring after that date will be considered in determining the ob-jections to election phase of this case.1.Prior to December 2, 1954a.Supervisor meetingsAs found heretofore about the time the Union began its organizational campaignatConcord and Landis and thereafter,the superintendent and the overseers begantalking to the sectionmen about the Union and advising them"to go around andtalk to the hands to try to get them not to join the Union"by telling the employeesthat, if they didjoin the Union,the workload would be doubled up, and"to talkto the hands to seewhichway they were voting and how they felt about it."On several occasionsTaylorrequested Sectionman Poe personally to find out howthe employees felt about the Union and to report back to him.On another oc-casion Taylor told Poe to talk to Mrs.Poe, who was supposedly interested in theUnion, and get hernot to signfor the Union.On anotheroccasionAssistant 112DECISIONSOF NATIONALLABOR RELATIONS BOARDSuperintendent Lane Drye asked Poe to find out "who belonged to the Union andsee how they felt aboutit." 9Althoughthesemeetings occurred both prior andsubsequent to December 2, the above findings will be considered here in relationto the objections to the election part of the present case only on the question oftheRespondent's responsibility for the actual statements of its supervisory stafffoundinfra.However such instructions to supervisors amount to coercion and sur-veillance and, therefore, are found to violate Section 8 (a) (1) of the Act. It is sofound in Case No. 11-CA-821.b.Statements by supervisorsThus about a month before the election Sectionman Robert Beaver at the Landisplant informed employee Cannady that "the mill company would shut down be-fore they would recognize the Union."Cannady's answer was that he "had heardthat story before" and "did not believe it "About 7 weeks before the election Overseer Taylor at Concord told employeeCreswell, a doffer and known union adherent, that, "if the Union got in there,"the Respondent would reduce the number of doff ers from 2 to 1, "that was unionrules" and that "[Creswell] did not want nothing like that, so the best thing[Creswell] can do is go home and think it over."On other occasions Taylor would tell Creswell that Creswell would not wantthe Union because Taylor "did not think it was good for" the employees.At another time 10 Sectionman James Lynch of Landis asked employee HazelWalters how she liked the Union.AfterWalters answered that she liked it fine,Lynch informed her that, if the Union got in, the workload would be much harderand they would work the employees to death.These expressions containing threats to the employees'tenure of employmentare not protected by Section 8 (c) of the Act and amount to violations of Section8 (a) (1) of the Act. It is so found.c.SurveillanceOn or about November 20, 1954, the Union was holding its weekly Saturdayafternoon meeting at union headquarters located about 11/amiles from the town ofLandis on U. S. Highway No. 29. Some of the employees gathered at the unionhall about 2:15 p. in. for the 3 p. m. meeting and noted Sectionman Albert Free-man with his wife parked in an automobile in front of the Plaza Curb Marketlocated almost directly across the four-lane Highway 29 from the union hall.iiThe Plaza Curb Market has a regular parking space for customers along the sideof the building which is perpendicular to the direction of the highway.On thisoccasion Freeman's car was parked between the front of the market and thecurb of the highway where there is sufficient space for only two cars to park parallelto the highway.The car was parked parallel to the highway in such position thatthe driver of the car by turning his head to his left while sitting in the driver's seatwould have a clear view of the union hall. Freeman was sitting in the driver's seatwith Mrs. Freeman in the other front seat closer to the market. She was admittedlyoccupied with a pencil and a pad of paper.After watching Freeman sitting in that position for some time without any ap-preciablemovement in the automobile,employee Cannady crossed the highwayto the market for the purpose of purchasing a cigar.As hepassed the Freemancar, he spoke to Freeman.Cannady then entered the store, purchased his cigar,talked fora few minutesto the clerk, and then went' out the front door where hediscovered Freeman just leaving his car by the front door.Cannady invited Free-man to come across the street and attend the union meeting but Freeman refused.Freeman then entered the store,emerged a few minutes later, and again sat in hisautomobile until about 2:50 p. m. when the Freemans' car was driven away.While the meeting was still in progress,one of the members attending looked outa window facing the market and discovered that the Freemans were again parkedat the same location in front of the Plaza Curb Market.On this occasion a numbergThese findings are based upon the undeniedtestimony of the thenSectiouinanJames Poe.TOThe witness Walters was uncertain whether this was after December 2 or aroundThanksgiving so that this testimony will not be considered as having occulted afterDecember 2.11is only about a 10-minute differential in time between the various versions on this matter. LINN MILLS COMPANY113of the employees at the meeting went to the front door of the union hall and yelledat Freeman to come over and join the meeting.Aboutthis time Mrs. Freemanemerged from the store and the Freemansdrove off.They didnot return thereafter.It is on the basisof this evidence that the General Counselcontended that theRespondent was guilty of keeping a union meeting under surveillance.On the other hand,the Freemans testifiedthat theywere just shopping at thePlazaCurb Market for their weekendsupplies after returning from a more extendedshopping trip at nearby Kannapolis and thattheyhad no idea that there was tobe a union meeting across the street.Mrs. Freemanacknowledged that she hadspent the timewhile thecar was parked prior to Freeman'sentryinto the storewith a pad and pencil but testifiedthat shewas just making out a shopping list ofgroceriesfor her husband to purchasein the store.She testifiedthat they "alwayskept"a pad of paper inthe car-whichis possible.Further theFreemans testifiedthat theydepartedabout 10minutes to 3 becauseMrs. Freemanhad heard a sirenand noteda crowdgatheringon Highway 29A whichis located about IV2 blocksaway from wherethe Freemans wereparked.They testified that they went toHighway29A where they viewed theaccidentwhich had occurredthere and thenvisited friends inthe neighborhood.According to theirtestimony,after leavingtheirfriends'home, they returned to themarket anhour or solater because Mrs.Freeman discoveredthat she had forgotten to have her husband buy any onions.On this,occasion Mrs. Freemanentered thestore leavingher husbandsitting inthe front seat of the automobile and on her returnheard themen shouting to herhusband from the front door of theunion hall.The Freemans testified Mrs. Free-man askedher husband what they wereyelling and motioning at himfor but thatall that Freemananswered was that itcould not concernthem.He thereupondrove off.Thisparking in a rather unusual place at the PlazaCurb Market,where anunobstructedview could be had of theunion hall with Freeman sitting on the sidewith a viewof the hall and Mrs. Freeman busy witha pad and pencil in the otherseat,could have been either as a meansof keepingthe union meeting under sur-veillance, asthe General Counsel's witnesses contended,or itcould have been purelyan innocent shoppingtripas the Freemans contended.The Freemanswere stra-tegically locatedand properlyequippedfor either venture-or both.However,the testimony,convincesthe TrialExaminerand he, therefore,finds that the Free-mans wereparked infrontof thePlazaCurb Marketon November20, 1954,from 2:15 p. in. to approximately 2:50 p.in. and againfor 15 or 20minutes lessthan an hour later forthe purposeof keeping the union meeting under surveillancein violation of Section 8 (a) (1) ofthe Act.'As a witnessMrs. Freeman proved herselfmuch too competent a person tohave had to spendas long a time as the Freemansadmittedhaving sat in frontof the market while she worked witha pad and pencil in completing her shoppinglistwhich she testified consistedof 4 or 5items.A shoppinglistof that lengthdoes not take as sharp and concise a person as Mrs. Freemanany 15-20minutes(which the Freemans admitted having sat in front of the store)to compile-or,after spending that length of time to compilethe list, to have then forgottenonions.In fact,with only 4or 5 items to purchaseof whichat least 2 were commonstaples, it isdoubtful thata shopping list was necessary for eitherof theFreemans.Hence that pad and pencilapparentlywere being usedfor that length of timeon a differentproject thanan unnecessary shoppinglist.A list ofthe names ofemployees coming and going from a union hall in plain sight is a much moredifficultthing to rememberthana listof 4 groceryitems and it takes much morenearly thelength of time actuallyconsumed to compile than woulda list of 4 or 5grocery items.Both Freemans deniedthat they had any knowledge that aunion meeting wasscheduledto be held that day. In the case of Albert Freemanthis denialishardlybelievable in a plant as small asthat at Landis for thesemeetingshad been regu-larly heldamong theLandis employeesover a long period of time.Union leaflets,apparentlynot referringto the November20 meeting,introducedintoevidencecontained notices of union meetingsto be held "next Saturday, 3 p. m. on Highway29 acrossthe highwayfrom PlazaCurb Market."The Freemandenial is par-ticularly unbelievable because of the request for informationmade byRespondentat supervisors'meetingsthroughout this whole period.Furthermore, Freeman'spresence across from the unionhall ator aboutthe time forthe scheduled unionmeetingwouldcoincideexactly with Taylor'smany admitted and allegedly"joking"remarksthat he had "somebodyto go to the union meeting."The Trial Examinercannot'credit AlbertFreeman's denial nor his testimony that he and Mrs. Freeman405448-57-vol 116-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad parked so long at the Plaza Curb Market solely for the purpose of buying 4or 5 grocery items.This testimony, plus Taylor'sadmissionthat it was common practice amongthe supervisors during this period of time to refer among themselves to, the Re-spondent's sending "stooges" to the union meetings, convinces, the Trial Examinerand he, therefore, finds that the Freemans were parked at the Plaza Curb Marketfor the purpose of keeping the union meeting of November 20, 1954, under sur-veillance for the Respondent in violation of Section 8 (a) (1) of the Act.2.After December 2, 1954Only the following incidents will be considered in determining the objections toelection phase of theinstant case.a.Statementsby supervisorsAbout a week before the election Sectionman E, E. Starnes of Concord spoketo employee Lucille Whitley saying: "I would like for you to vote against thatunion ...because you have a job now, but after the election if theunion gets inhere, you won't have one because ... where the union has went in ... the peoplewas out of work" and "this mill was small and it would shut down if the uniongot in there."The day before the election Sectionman Blackwelder came to Whitley's ma-chine and inquired: "Lucille, how are you going to vote?"He was informed that"that is none of your damnbusiness."On the Wednesday before the election on Friday, December17, SectionmanBerryhill inquired of employee Willie Ruth Atwell if she had decidedhow she wasgoing to vote in the election.The following day Berryhill, accompanied by Taylor,returned to Atwell where Taylor told her that, "If we got the Union ... we mightbe out of a job." Taylor then continued by saying that he wished that he couldhave taken the Linn Mills employees through the neighboring Corriher' Mills bothbefore they got the Union at that plant and then, after the Corriher employeeshad voted for the Union, have taken the Linn employees back so that they couldhave seen "what the union has done because their hands were laid off" and "someof the mill had been shut down."b.The petitionAfter one of the supervisors'meetingsabout 2 or 3 weeks before the election,E. E. Starnes suggested to Lipe, Taylor, and Poe the circulation of a petitionagainsttheUnion among the employees for their signatures.Taylor instructed that thesectionmen were to have nothing to do with this petition nor to sign it but to "Yetone of the hands take it around and let them sign it."A few days thereafter sucha petition headed "No Layoffs, No Stretch outs, No Dues" began being circulatedaround the plant for signatures by the employees by the plant concessionaire andsome rank-and-file employees.On 1 occasion about 2 or 3 weeks before theelection Sectionman Albert Freeman and the fixer operated employee Corriter'smachine for about 30 minutes while Corriter, a rank-and-file employee, circulatedthispetition in the spinning room.After the signatures had been obtained onthis petition, it was posted on the Respondent's bulletin boards in the Concordplant where it remaineduntilremoved the day before the election on the ordersof Taylor. In addition to the petition there were also posted on these bulletinboards pictures of a number of strike-bound plants throughout the country.Oneof the witnesses for the General Counsel described the pictures on the bulletinboard as being "about strikes at different parts of the country about places wherethey had a union and it was not, after the union came in, it was not any goodany more, that is the impression I got."With the Respondent covertly sponsoring and assisting in the circulation of thisantiunion petition and thereafter publicizing it upon its own bulletin board, therecan be no doubt but that this petition was an integral part of the antiunion cam-paign which the Respondent waged throughout this whole period.The circulationand publication of this petition by Respondent tended to coerce and interfere withthe employees in the exercise of their freedom of choice in view of the threatsmade by the Respondent that, if the Union was voted into the plant, the plantmight close down and thatunionadherents had their jobs before the election butwould not have them afterwards if the Union was successful.By refusing tosign this antiunion petition an employee publicly labeled himself as being prounionand, therefore, subject to the threatened loss of employment.By signing thepetition in an effort to prevent this threat from falling upon his own head, the LINN MILLS COMPANY115employee publicly renounced his support of the Union, thereby discouraging theremaining adherents of the Union and encouraging those against union representa-tion.In effect, this petition was nothing more nor less than a public poll of theemployees taken prior to the secret Board election.Numerous Board and courtdecisions have held such public polls ' of employees taken by companies prior toscheduled Board elections to be coercive and in violation of Section 8 (a) (1) ofthe Act.Accordingly, both on theory and on precedent, the Trial Examiner finds- that by covertly sponsoring, circulating, and publicizing this antiunion petition, theRespondent violated Section 8 (a) (1) of the Act.c.The alleged no-solicitation ruleThe General Counsel's complaint alleges that, following the execution of theconsent-election agreement, the Respondent promulgated a discriminatory no-solicita-tion rule.In support of this allegation the General Counsel produced evidence that oneemployee who was active in soliciting for the Union, Harvey Cannady, was orderedto stay on his job although other employees were permitted to pass freely aroundthe plant while they circulated the aforementioned antiunion petition and whilesupervisors took care of the employees' usual work.However, in the opinion of the Trial Examiner, the testimony does not sustainthe allegations of the complaint on this point and consequently the Trial Examinerwill'recommend that this portion of the complaint be dismissed.d.SurveillanceThe Union had scheduled its last meeting of the employees prior to the electionof December 17 on the Saturday preceding.Prior to that scheduled meeting Sectionman E. E. Starnes asked Overseer Taylorin the presence of James Poe if he, Taylor, had someone to go to the union meet-ing.Taylor answered that he did "have somebody to go." izAbout an hour after hearing this conversation Sectionman Poe saw Myrtle Tucker,wife of Corbett Tucker and an employee working under the supervision of Poe,inquired if she was going to the union meeting, and then informed her that theRespondent was going, to have somebody observing that meeting.The Respondent admitted the accuracy of this testimony by Poe but chose to defendthe action on the grounds that Taylor and Starnes were "joking."Taylor andStarnes both testified that it had been a long-standing "joke" among the super-visors all throughout this period to talk about the "stooges" whom. tney were send-ing to keep union meetings under surveillance.The phraseology of a number of recent Board cases indicates that some, other-wise coercive statements may be excused when the speaker is "smiling" or "joking"apparently on the theory that the speaker's manner removes the coercive effect ofhis terminology.These cases are inapposite here for the simple reason that Mrs.Tucker, to whom the threat of company surveillance was made by Supervisor Poe,did not have the opportunity to see or hear Taylor or Starnes and hence had no ideawho obviously believed Taylors threat, was serious.Board and court decisionshave always held that the announced threat by companies of maintaining surveil-lance over union meetings or activities is just as much illegal coercion, restraint,and interference, even in the absence of actual surveillance thereafter, if not moreso, than when there is actual but secret surveillance. In accordance with thesedecisions, the Trial Examiner must find that by the making of the threat by a re-sponsible supervisor to an employee that the Respondent intended, to keep the lastunion meeting, held before the election of December 17, under company surveil-lance,, the Respondent engaged in coercion, restraint, and interference in violationof Section 8 (a) (1) of the Act, and further interfered with the employees' freedomto vote as they desired in the election of December 17.i3^ The Trial Examiner makes this finding based upon the admissions contained in thetestimony of Taylor and E E. Starnes13Witness James Poe testified to having heard Taylor's -iemark about sending someoneto observe the union meeting and also that he thereafter passed that mformatiwn on toemployee Afvrtle Taylor.The Respondent successfully impeached Poe when Poe acknowledged that, during theRegional Director's investigation of the objections to the election, he, Poe, had deniedhaving passed the information as to Taylor's statement on to an employee, testimony 116DECISIONS OF NATIONALLABOR RELATIONS BOARDe.The Creswell-Linker episodeOn Thursday, December 16, 1954, the day prior to the election at the Landis andConcord plants, Overseer Taylor was notihed by Business Agent Pedigo that em-ployees Ray Creswell, Goodman, and Sadie Linker were to act as the union ob-servers at the election the following day.Taylor then set out to notify these em-ployees.Taylor located Creswell in the company of employee Sechler in the men's roomof the plant.Taylor told Creswell that he would be off work the following daywithout pay so that he could act as an observer for the Union at the election.Taylor then added that he did not know what to think of a man who would sellhis good name for the $25 he would earn for acting as the union observer at theelection.He continued by saying that, after the election was over, Creswell wouldnot be able to buy himself another job in a cotton mill in the State of North Caro-linafor $6,729.14With that parting shot Taylor departed.Taylor then sought out Sadie Linker at her working place in the plant and saidthat he had heard that she was to be aunionobserver at the election.After Linkerhad said that she was not sure, Taylor stated that if she "did observe for the Union,itwould be the dearest money that [she] ever made."A short time after the first conversation Creswell decided to try to clarify theirfirst conversation and sought out Taylor.When he located Taylor, Creswell said:"Frank, this is supposed to be a free country and can't I do what I want to?"Towhich Taylor answered: "If it was free, how come we have to work you?" AsCreswell remarked that the Respondent did not "have to work" him, Taylor turnedon his heel and walked off.Both Creswell and Linker acted as observers for the Union the following day.On the morning of Sunday,December 18, President Lipe and Superintendent Dryedrove up to Creswell's home and asked him about Taylor's conversation with himon the day prior to the election.Creswell explained what had occurred and Lipeexpressed interest as to where the numerical figure used had come from.On thefollowing Friday, Lipe called Creswell and Sechler into the plant office at theConcord plant where, in the presence of Taylor, Creswell repeated the conversationbetween Taylor and himself on the previous Friday.When Lipe asked Sechlerwhat the conversation was, Sechler sat quiet without answering.Lipethen said:"Well, your job is not involved now. I just want to get this thing cleared up."Thatstatement ended the conversation and the episode.Some months later Creswell terminated his employment under circumstances notinvolved-here.Except for his allegedly telling Creswell that, if this were a free country "howcome we have to work you" and referring to the "dearest money" she ever earnedto Sadie Linker, which portions of the conversation Taylor denied, Taylor acknowl-edged that he held conversations with both Creswell and Linker substantially asfound above.Taylor claimed, however, that he was just "kidding" and "joking"in his conversations with both Creswell and Linker. In fact, Taylor contended thathis conversation with Creswell ended with Taylor telling Creswell: "Well, I havegot to go,forget it, just forget what I said because it was just in fun, you'llbe offtomorrow to be an observer."He acknowledged that at the time of allegedlymaking this last remark,he recognized the fact that Creswell was mad.Despitewhich the Regional Director at that time credited.Poe admitted that his testimonybefore the Regional Director had been false as he had conveyed the information, in fact,to an employee.aPoe admitted frankly that he had testified falsely on that occasion in an effort to savehis job with the Respondent which he did not expect to retain if he had testified truth-fully.Although the Trial Examiner does not condone Poe's action, the facts hereinindicate that Poe's fear was not unreasonable.Poe was discharged on June 7, 1955, forreasons not disclosedin this record.From Poe's demeanor as a witness, and his way of testifying, the Trial Examiner is ofthe opinion that Poe was testifying truthfully at the present hearingAfter carefullyscrutinizing Poe's testimony, the Trial Examiner has credited it throughout the findingsin this report where it was either undenied, corroborated, or expressly confirmed (as here)by the Respondent's witnesses.14Taylor explained that this numerical figure was probably the telephone number hehad written on the same piece of paper on which he had the names of the union observersas given him by Pedigo. Taylor was carrying this paper at the time of his conversationwith Creswell. LINN MILLS COMPANY'117the recognition of this fact,Taylorclaims that he then went and "kidded"Linkerwith remarks similar to those which had just made Creswell mad.Taylorsought to explain his conversationsboth withCreswell and Linker andother remarks here found coercive made to others on the grounds that he was"joking," "kidding,"or speaking"in fun."He explained that his reference to havingsomebody attend the last union meeting before the election to E. E.Starnes wasmerely a standing"joke" among the supervisors during this whole period.NeitherCreswell norLinker,participants in two of these allegedly joking,kidding conversa-tions, nor employee Sechler, who was present at theCreswell-Taylorconversation,nor Supervisor Jim Poe, who overheardthe Taylor-Starnes conversation regardingthe union meeting, was able to detect the alleged humor in any of these remarksby Taylor.Thereforethe Trial Examiner must find that,while making the aboveand otherremarks, Taylorwas not joking or kidding but was in fact serious.Thisfinding is buttressedby the factthat, during the entire 4 days of the present hearing,Taylorexhibited a complete lack of a sense of humor.These threats to the tenure of employmentof Creswelland Linker together withthe threat to blackball Creswell from employment in all cotton mills in the Stateviolate Section 8 (a) (1) of theAct as theyare not protected under Section 8 (c)of the Act3. Conclusions-a.Unfair laborpracticesAs indicatedheretofore,the factsprove thatRespondent interfered with,restrained,and coerced its employees in violation of Section8 (a) (1) of the Act by:1.Threatening the employeeswith either theclosing of the plant or the loss,oftheir individualjobs if the Unioncame in to the plant through statements to thateffect by Overseer Taylorand other supervisory officials.2.Covertly sponsoring,assisting in the circulation,and publicly publicizing theantiunion"No Stretchouts, No Layoffs, No Dues"petition on Respondent's bulletinboard thereby,in effect,interrogating and polling its employees in regard to theirunion membership or in regard tohow theyintendedto votein the scheduled Boardelection.3.Threatening employeesthat theRespondent was going to keep the last unionmeeting prior to the December17, 1954,election under surveillance.4.Actually keepingthe union meetingof November 20, 1954,under the opensurveillance of SectionmanAlbert Freeman.5.By continuallyencouraging its sectionmen and other supervisors to spy uponand to findout whichemployees were members of the Unionand how they feltaboutthe Union and/or weregoing tovotein the election ofDecember 17.6.Actuallythreatening employeesCreswell and Linker, in the presence of otheremployees,with loss of their employmentand/or withblackballing them from em-ployment inthe cotton mills of theState of North Carolina if theyacted as ob-servers on behalfof the Unionat the Board election ofDecember 17.b.Objections to the ElectionThe facts clearly demonstrate that promptly upon learning of the commencementof the Union's organizational drive among the Respondent's employees at the Con-cord and Landis plants, the Respondent began a campaign of its own designed tointerfere with, restrain, and coerce its employees in those two plants with the objectof causing them to refrain from joining or from voting in favor of the Union asmore particularized in the preceding section of this Intermediate Report. It is clearthat this campaign continued unabated after the execution of the consent-electionagreement of December 2, 1954, because after that date the Respondent:1.Threatened employees through statements of supervisory officials with the factthat the plant would close down or the individual employees would lose their jobsor that the workloads would be increased if the Union came into the plant.2.Threatened employees that the Respondent would keep the last union meetingprior to the election under surveillance.3. In the presence of other employees threatened Creswell and Linker with lossof employment and with blacklisting from employment in any and all cotton millsin the State ofNorthCarolina if they acted as observers on behalf of the Unionat the scheduled Board election of December 17.4.Covertlysponsored and assisted in the circulation of and thereafter publiclypublicized the antiunion petition headed "No Stretchouts,No Layoffs,No Dues"thereby,in effect, publicly interrogating the employees as to their union membership 118DECISIONS OF -NATIONAL LABOR RELATIONS BOARDor sympathy and polling them as to how they intended to vote in the.December 17election.Obviously this campaign of interference, restraint, and coercion which the Re-spondent continued with increasing vigor after December 2, 1954, in the afore-.mentioned ways, all of which in themselves amounted to individual unfair labor,practices, were intended to create such an atmosphere of interference, restraint, andcoercion among the employees entitled to vote in the Board election as to preventmany of them through fear engendered thereby from feeling free to vote their owndesires in the election of December 17.The Respondent's continued commission ofunfair labor practices throughout the period of December 2 to December 17 wasintended to, and did, prevent the creation of those "laboratory like conditions" underwhich the employees would feel free to express their own desires by secret ballotin the election of December17.As theRespondent itself created conditions tend-ing to create fear among the employees and to prevent the establishment of thenecessary'"laboratory like conditions"necessary for a free election,theTrialExaminer will recommend that the election of December 17, 1954, be set aside andanother election held at such time as the necessary conditions can be established atthe Respondent's plants at Landis and Concord.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section 1, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.TIIE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It having been found that the Respondent discriminated in regard to the hire andtenure of employment of Corbett J. Tucker by discharging him on September 10,1954, the Trial Examiner will recommend that the Respondent offer, to Corbett J.Tucker immediate and full reinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rights and privileges, and makehim whole for any loss of pay he may have suffered by reason of said discriminationagainst him by payment to him of a sum of money equal to that which he wouldhave earned as wages from the date of the discrimination against him to the dateof the offer of reinstatement, less his net earnings during such period, in accordancewith the formula set forth in F. WWoolworth Company,90 NLRB 289.In the opinion of the Trial Examiner, the unfair labor practices committed byRespondent in the instant case are such as to indicate an attitude of opposition to thepurposes of the Act generally. In order, therefore, to make effective the interde-pendent guarantees of Section 7 of the Act, thereby minimizing industrial strife,which burdens and obstructs commerce, and thus effectuate the policies of the Act,itwill be recommended that the Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.United TextileWorkers of America, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act..2.By discharging Corbett J. Tucker on September 10, 1954, thus discriminatingin regard to the hire and tenure of employment of said Tucker and thereby dis-couraging membership in United Textile Workers of America, AFL, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) and (1) of the Act.3.By threatening employees with loss of employment or closing the plant; bypolling and interrogating employees as to their union affiliations, sympathies, andactivities; by threatening to and keeping union meetings and activities under sur-veillance; and by interfering with, Iestraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)'(1) of the Act. UNITED ASSOCIATION OF JOURNEYMEN, ETC.119.4.The aforesaidunfairlabor practicesare unfair labor practices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.5.The'unfairlaborpractices committedby theRespondent between December2 and December17, 1954, prevented the holdingof a free and fair election on De-cember17, 1954.[Recommendations omitted from publication.]United Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry of the United States and Canada,Local420, AFL-CIOandLocal 161,International Associationof Bridge,Structural and Ornamental Iron Workers, AFL-CIO.Case No. 4-CB-282. July 11, 1956DECISION AND ORDEROn March 9, 1956, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engagingin certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only insofar as they are consistent withour Decision and Order herein.The Trial Examiner found that the Respondent, in violation ofSection 8 (b) (2) and (1) (A) of the Act, caused Frick Company and,"by its apparent acquiescence," Bolger-Parker, to transfer certain dis-puted work from the riggers employed by Bolger-Parker to the steam-fitters employed by Frick Company, and thereby caused Frick Com-pany and Bolger-Parker to discriminate against the riggers, includingtwo named riggers, in violation of Section 8 (a) (3) of the Act.Wedo not agree.It is settled law that a finding that a union has violated Section 8(b) (2) for causing an employer unlawfully to discriminate againstan employee requires a determination that, were the employer beforethe Board, it would have been found to have violated Section 8 (a)(3) by such discrimination? In the presentcase,we are unable toAs the record,exceptions,and briefs adequately present the issues and positions ofthe parties,the Respondent's request for oral argument is denied.2 See,for example,Wisconsin Axle Division, The Timken-Detroit Axle Company,92NLRB 968, 970-971, enfd.194 F. 2d 698(C. A. 7).116 NLRB No. 19.